DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 07 December 2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components; Claim 8 is directed to a computer program product comprising a series of operations; and Claim 15 is directed to a method comprising a series of steps. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 8, and 15) are directed, in part, to   receive, from a client, an indication to initiate a resource transfer to a user, wherein the indication comprises information associated with the user and information associated with a resource; retrieve one or more resource transfer parameters associated with the user based on at least the information associated with the user, wherein retrieving further comprises: determining one or more resource routing associated with the user; and determining one or more target repositories associated with the user; and execute the resource transfer to the user based on at least the one or more resource transfer parameters, wherein executing further comprises transferring the resource from a source repository to the one or more target repositories via the one or more resource routing.  
These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when judging to retrieve the resource transfer parameter associated with the user based on the information associated with the user; business relations and legal obligations occur when executing a resource transfer to the user based on the resource transfer parameters; and managing relationships occur when following rules to determine one or more resource routing channels associated with the user.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “system,” “non-transitory storage device,” “processing device,” “computing device,” “resource repository,” “”resource routing channel,” “target repositories,” “source repositories,” “computer program product,” “non-transitory computer-readable medium” to perform the claimed steps.  The processing device in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 are directed to explaining more about registration, verification, transforming of resources, and notifications.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fridman et al. (US 2016/0132884 A1) hereinafter Fridman, in view of Azzam et al. (US 2020/0234536 A1) hereinafter Azzam.
Claims 1, 8, 15
Fridman discloses the following limitations:
 A system for implementing centralized resource distribution framework, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: electronically receive, from a computing device associated with a client, an indication to initiate a resource transfer to a user, wherein the indication comprises information associated with the user and information associated with a resource; (see at least [0009]-[00313] [0032]-[0041] [0070]-[0075] [0050] [0058]-[0069].  Fridman discloses real time payments through financial institution.  Fridman discloses a user logs in through the user’s mobile device and begins entering payment and payee information.  This allows a user to pay a payee, an insurance company to pay a body shop, allows he ability to buy and sell mutual funds, sticks, bonds, etc. through the payment provider, and other cases when real-time money movement through banks is desired.  The information will include payee information and payment information.). 
retrieve, from a resource repository, one or more resource transfer parameters associated with the user based on at least the information associated with the user, (see at least [0009]-[0013] [0032]-[0041] [0070]-[0075] [0050] [0058]-[0069].  Fridman discloses the payment provider system looks up the customer and determines if there are any restrictions associated with the account.). 
wherein retrieving further comprises: determining one or more resource routing channels associated with the user; and (see at least [0009]-[0013] [0032]-[0041] [0070]-[0075] [0050] [0058]-[0069].  Fridman discloses the payment provider system analyzes who is to be paid and how that person or entity is to be paid/receive money.). 
determining one or more target repositories associated with the user; and (see at least [0009]-[0013] [0032]-[0041] [0070]-[0075] [0050] [0058]-[0069]. Fridman discloses analyzing the user’s accounts to determine from which account the user will pay money to the payee.). 
execute the resource transfer to the user based on at least the one or more resource transfer parameters, wherein executing further comprises transferring the resource from a source repository to the one or more target repositories via the one or more resource routing channels. (see at least [0009]-[0013] [0041] [0051] [0053] [0055]-[00587] [0059] [0066] [0088] [0091] [0092] [0032]-[0041] [0070]-[0075] [0050] [0058]-[0069]. Fridman discloses transferring the money in real-time from an account of the user to a payee and sending a notification to the user, payee, and/or bank.). 

Fridman disclose the limitations shown above.  Fridman fails to specifically discloses transforming a resource to another resource. 
However Azzam discloses the following limitations:
 determining one or more resource routing channels associated with the user; and determining one or more target repositories associated with the user; and execute the resource transfer to the user based on at least the one or more resource transfer parameters, wherein executing further comprises transferring the resource from a source repository to the one or more target repositories via the one or more resource routing channels.  (see at least [0017]-[0029] [0031] [0044] [0066]-[0072].  Azzam discloses a gaming establishment fund in which money from a user’s bank account may be transferred into a gaming account to be used in a gaming environment.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment provider of Fridman to incorporate the teachings of Azzam and specifically disclose transforming money to gaming tokens because doing so would allow a user to be able to use tokens that are accepted by a gaming machine while he is sitting at a gaming machine (see at least Azzam [0017]-[0029] [0031] [0044] [0066]-[0072]). 

Claims 2, 9, 16
Fridman/Azzam disclose the limitations shown above.  Further Fridman discloses:
 The system of claim 1, wherein the at least one processing device is further configured to: electronically receive, from a computing device of the user, an indication to register with the resource repository; transmit, via the computing device of the user, an identity verification request to the user in response to receiving the indication to register with the resource repository; electronically receive, from the computing device of the user, one or more identification information associated with the user in response to the identity verification request; initiate an identity verification protocol based on at least receiving the one or more identification information associated with the user; validate, using the identity verification protocol, an identity of the user based on at least the one or more identification information; and transmit, via the computing device of the user, a notification to the user indicating that the user has been registered with the resource repository based on at least validating the identity of the user.  (see at least [0009]-[0013] [0032]-[0041] [0070]-[0075] [0050] [0058]-[0069] [0041] [0051] [0053] [0055]-[00587] [0059] [0066] [0088] [0091] [0092].  Fridman discloses that the user and/or payee may be able to sign up and/or authorize the service prior to use.  During the payment process, the user and payee will receive confirmation notifications to allow users to check that information is correct.  The user and payee may need to autrhozied a transaction after signing in.  The user and payee may need to update account information to ensure that funds will be distributed correctly.). 

Claims 3, 10, 17
 The system of claim 2, wherein the at least one processing device is further configured to: electronically receive, from the computing device of the user, the one or more resource transfer parameters, wherein receiving further comprises: receiving information associated with the one or more resource routing channels; and receiving information associated with the one or more target repositories; and store the one or more resource transfer parameters associated with the user in the resource repository. (see at least [0009]-[0013] [0041] [0051] [0053] [0055]-[00587] [0059] [0066] [0088] [0091] [0092] [0032]-[0041] [0070]-[0075] [0050] [0058]-[0069]..  Fridman discloses that the user may set if this is a one-time payment or a recurring payment.  If a recurring payment, the user sets payment dates and amounts that will be saved in the account repository.  Even if the payment is a one-time payment, a future payment date may be saved if the payment is not to be immediate.  This recurring payment may be for periodic payments to repay a loan; provide support for a child, family member, or friend; or make charitable contributions.  Thus, the payee information will be saved so that the payment may be seamlessly made on the set future dates.  Also will be recorded is what account/how to send the payments to the payee.).   

Claims 4, 11, 18
Fridman/Azzam disclose the limitations shown above.  Azzam specifically discloses transferring money funds to cashless gaming tokens.
 The system of claim 3, wherein the at least one processing device is further configured to: electronically receive, from the computing device associated with the client, the indication to initiate the resource transfer to the user; retrieve, from the resource repository, the one or more resource transfer parameters associated with the user, wherein the one or more resource transfer parameters comprises one or more resource types; retrieve, from the source repository, the resource, wherein the resource is associated with an initial resource type; initiate a resource transformation protocol on the resource to transform the resource from the initial resource type to at least one of the one or more resource types; and transform, using the resource transformation protocol, the resource into the at least one of the one or more resource types.  (see at least [0017]-[0029] [0031] [0044] [0066]-[0072] [0096]-[0140].  Azzam discloses a gaming establishment fund in which money from a user’s bank account may be transferred into a gaming account to be used in a gaming environment.  Azzam discloses that the cash is transformed into gaming tokens that are accepted by the gaming machines.  The user transfers money from a credit card or his bank account into the gaming tokens to be used for gaming.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment provider of Fridman/Azzam to incorporate the teachings of Azzam and specifically disclose transforming money to gaming tokens because doing so would allow a user to be able to use tokens that are accepted by a gaming machine while he is sitting at a gaming machine (see at least Azzam [0017]-[0029] [0031] [0044] [0066]-[0072]). 

Claims 5, 12, 19
Fridman/Azzam disclose the limitations shown above.  Further Fridman discloses:
 The system of claim 4, wherein the at least one processing device is further configured to: execute the resource transfer to the user based on at least the one or more resource transfer parameters, wherein executing further comprises transferring the transformed resource to the one or more target repositories via the one or more resource routing channels.  (see at least [0009]-[0013] [0032]-[0041] [0070]-[0075] [0050] [0058]-[0069].  Fridman discloses that the money/real-time payment will be routed to either a payee account or a payee, depending on information provided by the user and/or payee.). 
Claims 6, 13, 20
Fridman/Azzam disclose the limitations shown above.  Further Fridman discloses:
 The system of claim 5, wherein the at least one processing device is further configured to: electronically receive, from the computing device associated with the client, the indication to initiate the resource transfer to the user, wherein the indication comprises a recipient choice routing option; and transmit, via the computing device of the user, a notification to the user indicating that the client wishes to initiate the resource transfer using the recipient choice routing option.  (see at least [0009]-[0013] [0041] [0051] [0053] [0055]-[00587] [0059] [0066] [0088] [0091] [0092].  Fridman discloses that notifications may be sent to the user, payee, and/or bank throughout and at the conclusion of the payment process.  Notifications include the payee receiving notification that they are to be paid via the user, confirmations sent to the user and the payee and bank, progress notifications, etc.). 

Claims 7, 14
Fridman/Azzam disclose the limitations shown above.  Further Fridman discloses:
 The system of claim 6, wherein the at least one processing device is further configured to: initiate, on the computing device of the user, a recipient choice routing portal, wherein the recipient choice routing portal comprises the one or more resource routing channels and the one or more target repositories; electronically receive, via the recipient choice routing portal, a user selection of at least one of the one or more resource routing channels and at least one of the one or more target repositories in response to receiving the notification; and execute the resource transfer to the user, wherein executing further comprises transferring the resource from the source repository to the at least one of the one or more target repositories via the at least one of the one or more resource routing channels selected by the user.  (see at least [0009]-[0013] [0032]-[0041] [0070]-[0075] [0050] [0058]-[0069] [0041] [0051] [0053] [0055]-[00587] [0059] [0066] [0088] [0091] [0092].  Fridman discloses that the payee and/or user will receive a notification for a confirmation.  The confirmation may include payment information and routing information.  The payee and/or user may change routing information.  For example, a list may be provided to which account to withdraw from and then deposit the money into during the payment process.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anderson et al. (US 2016/0071373 A1) discloses transferring tickets for cash.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691